PER CURIAM.
Because of egregious discovery violations, the trial court struck pleadings, entered a default, and ordered the award of attorney’s fees assessed under prior court orders. No additional award was made in connection with the order striking the pleadings and entering the default. We affirm this order. However, when a substitute judge conducted the attorney’s fee hearing, the court awarded fees incurred subsequent to the last court order awarding attorney’s fees. We therefore reverse the award of attorney’s fees and remand for a redetermination of the fees, limiting any recovery to amounts incurred up to the prior orders awarding fees.
GLICKSTEIN, C.J., WARNER and GARRETT, JJ., concur.